Title: To Thomas Jefferson from St. John de Crèvecoeur, 18 May 1785
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
New York 18th. May 1785

I am much obliged to you for your Good and Kind Letter. I never knew before of your having been Sick. Happy am I to hear from Yourself, that you are a Great deal better. Your idea of having the Statuary to come over himself, was the only Infallible one. I am waiting for the arrival of the April Packet with Impatience. It will be une Epoque dans les Arts that so renowned a Statuary Shou’d Cross the Seas himself to take the Bust of so renowned a Man. I am much obliged to you for the directions you sent to Virginia. They have Proved of no avail. I have Received nothing. I wrote myself to richmond Last Fall. I have had no answer; that is both a loss and a disappointment. Luckily my Good Friend the vice consul of Carolina sent me an assortment Wherein I found the Magnolia Grandyflora and Do. umbrella. I have obtained a Congé of 6 Months and so Expect to have the Pleasure of seeing you in Novre. I am much obliged to you for your Care in correcting errors in the Cultivator’s Letters. I lost so Many Manuscripts whilst I was confined, that ’tis no Wonder Errors in Fact shou’d have made their way in my Poor composition—for I am no author. I lost My Sketches of Maryland and so on Southerly  and Perhaps it is for the best. Cou’d not you help me to Them in case of a Second Edition. Pardon the thought. It is not Vanity that Inspires it, but a desire that the Second Edition might be more usefull and more correct than the first. As I was saying I am no author mais Seulement un Ecriveur, which my Singular destiny has Led from the actual Cultivation of my Fields to be a Consul, and from sketching what I saw and Felt, for a Friend, to be an author. I am but a scrib[bler] after all, but if the Europeans Can form a better Idea of the united States than before I am satisfyed; for altho’ a French Consul I am a Citizen of one of these States and a considerable Freeholder. If you had Some Anecdotes to communicate me I’d willingly Inrich with them the Second reappearence of these 2 Vol: and shou’d Put your name To them. I have Collected materials Enough for a 3d. Vol: which Wou’d be really Instructif if it was thought Proper by the conoisseurs. God Preserve Your health you are now in a fine Climat. Receive I beg the Tokens of the Esteem and the Respect with which I have the Honor to be Sir Your Very Humble Sert.,

St. John

